UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1085


L. RUTHER,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00475-JRS)


Submitted:   April 29, 2010                   Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               L. Ruther appeals the district court’s order in his

civil action denying his motion to reconsider the denial of the

court’s earlier order denying his motion for a jury trial.                  The

district court’s order, denying Ruther’s motion for a new trial,

was filed on August 21, 2008, and Ruther’s motion to reconsider

that order was filed on October 13, 2009.              Concluding the motion

to   reconsider     was   untimely    filed,   the   district    court   denied

relief.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Ruther v. United States, No. 3:07-cv-00475-JRS

(E.D.    Va.    Dec.   17,   2009).    We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                        2